1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5

6     In re: Brian G. Dvorak                                 Case No. 2:19-ms-00084
      Attorney at Law, Bar No. 4446
7                                                           ORDER OF DISBARMENT

8

9
10

11

12              Attorney Brian G. Dvorak, Nevada Bar No. 4446, was disbarred by the Nevada

13   Supreme Court pursuant to the Order of Disbarment filed September 20, 2019. On

14   October 21, 2019, this Court entered an Order to Show Cause (“OSC”), mailed via

15   certified mail with a Certified Mail Return Receipt date of delivery of October 24, 2019.

16   The OSC provided Mr. Dvorak with 30 days to respond with reasons why he should not

17   be disbarred from the practice of law in this Court. No response has been received from

18   Mr. Dvorak. Failure to respond within 30 days warrants an Order of Disbarment. See LR

19   IA 11-7.

20          It is therefore ordered that Brian G. Dvorak, Bar No. 4446, is hereby disbarred from

21   practice in United States District Court for the District of Nevada.

22          DATED THIS 5th day of December 2019.

23

24
                                                MIRANDA M. DU
25                                              CHIEF UNITED STATES DISTRICT JUDGE

26

27
28
1                                  CERTIFICATE OF SERVICE

2    Pursuant to Fed. R. Civ. P. 5(b) and LR 5-1, I hereby certify that I am an employee of the

3    United States District Court, and that on this 5th day of December 2019, I caused to be

4    served a true and correct copy of the foregoing Order to Show Cause to the following

5    parties via Certified Mail, Return Receipt Requested via the United States Postal Service,

6    in a sealed envelope, postage prepaid, to the following:

7                        Brian G. Dvorak
                         c/o John Wesley Hall. Jr., Esq.
8                        1202 Main Street, Suite 210
                         Little Rock, AR 72202
9

10         Certified Mail No.: 7019 0700 0001 7574 6529

11

12                              /s/ Lorena Q.
                                Deputy Clerk
13                              United States District Court,
                                District of Nevada
14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                 2
